Citation Nr: 0723832	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  00-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation for a left 
shoulder scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for atrial 
hypertension, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased initial evaluation for 
hearing loss, currently evaluated as noncompensably 
disabling.

4.  Entitlement to an increased initial evaluation for a 
granuloma of the left lung, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

A DD-214 associated with the claims folder indicates that the 
veteran served on active duty from November 1994 to November 
1998, with 4 years, 5 months, and 12 days of prior active 
service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and May 1999 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that granted the veteran 
entitlement to service connection for all of these 
disabilities.  The veteran continues to disagree with the 
level of disability assigned.

The Board points out that, during the course of this appeal, 
the veteran was granted entitlement to service connection for 
a depressive disorder, and entitlement to a 100 percent 
schedular evaluation for his seizure disorder.  As the 
veteran indicated in a statement received at the Board in 
October 2006, that his appeal was now satisfied as to these 
issues, they are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran's scar of his left shoulder measures 10 cm 
long by 3 cm wide, is painful and tender, and results in 
slight limitation of motion of the arm.

2.  The veteran's atrial hypertension requires the use of 
medication, and results in a diastolic pressure of less than 
100, and a systolic pressure of less than 160; there is no 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.

3.  The veteran's hearing loss is manifested by no more than 
level I hearing loss in both ears.

4.  The veteran does not currently have any symptomatology 
related to his granuloma of the left lung.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent, for the veteran's service connected left shoulder 
disability, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2002, 2006).

2.  The criteria for the assignment of an initial compensable 
rating for the veteran's service-connected hypertension have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).

3.  The criteria for the assignment of an initial compensable 
evaluation, for the veteran's service connected bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2006).

4.  The criteria for the assignment of an initial compensable 
rating for a granuloma of the left lung have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6820 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran's appeal stems from the 
initial rating assignments for all disabilities at issue.  In 
this regard, because the February 1999 and May 1999 rating 
decisions granted the veteran's claims of entitlement to 
service connection, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to those 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

Here, the statement of the case (SOC) and supplemental 
statement of the case (SSOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic codes disability at issue, and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  
Moreover, because the present appeal is from the initial 
assignment of disability ratings, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Entitlement to an increased initial evaluation for a left 
shoulder scar, currently evaluated as 10 percent disabling.

The Board notes that throughout the rating period on appeal, 
the veteran's scar has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006), which 
provides a 10 percent evaluation for scars which are 
superficial and painful on examination.

While the veteran's appeal of the rating for his scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board must, nonetheless, still adjudicate whether a 
claimant "would receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, the Board may proceed in making a 
determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, the new criteria for Diagnostic Code 7804 
provides that a 10 percent rating will be assigned for scars, 
superficial, painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.  Limitation of 
function of the shoulder would be rated under Diagnostic Code 
5201, for limitation of motion of the arm.  

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm. As the veteran is right handed, and as 
the veteran's left shoulder is at issue, the criteria which 
are applicable to the veteran's minor shoulder are 
applicable.  A veteran's disability is rated at 20 percent 
disabling if it limits the motion of the minor arm at 
shoulder level, or midway between the side and shoulder 
level.  A 30 percent rating would be warranted for limitation 
of the minor arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for the veteran's service connected left shoulder scar have 
not been met.  The Board notes that the veteran is already 
receiving the highest rating available under new Diagnostic 
Code 7802, under old and new Diagnostic Codes 7803, and under 
old and new Diagnostic Codes 7804.

As to a higher rating under new Diagnostic Code 7801, the 
veteran's scar would have to be found to exceed an area of 
greater than 12 square inches, or 77 square centimeters, in 
order to achieve the next-higher evaluation.   VA examination 
reports of December 1998 and May 2006 both found  the 
veteran's scar to be 10 cm long by 3 cm wide.  Therefore, the 
veteran does not meet the criteria for a higher evaluation 
under this code.

Regarding a higher rating under Diagnostic Code 7805, the 
evidence of record does show that the veteran's scar results 
in limitation of motion of his arm.  Under Diagnostic Code 
5201 therefore, concerning limitation of motion of the arm, 
to warrant a higher evaluation, the veteran would have to be 
found to have limitation of motion of the arm at least to 
shoulder level.  VA examination report of December 1998 found 
the veteran to have abduction of the left shoulder to 75 
degrees, flexion to 120 degrees, internal rotation to 40 
degrees, and external rotation to 90 degrees.  VA examination 
report of May 2006 found the veteran to have active and 
passive range of motion of the left shoulder of abduction to 
45 degrees, flexion to 80 degrees, internal rotation to 45 
degrees, and external rotation to 60 degrees.  The Board does 
not find these levels of limitation of motion consistent with 
a finding of limitation of motion of the arm at least to 
shoulder level, such that a higher rating would be warranted.  
Moreover, in reaching this conclusion, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, the evidence fails to establish such additional 
functional limitation in the present case. 

Therefore, considering all evidence of record, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran meets the criteria for a 
higher evaluation for his service connection left shoulder 
scar for any portion of the rating period on appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


Entitlement to an increased initial evaluation for atrial 
hypertension, currently evaluated as noncompensable.

Throughout the rating period on appeal, the veteran's atrial 
hypertension has been evaluated as noncompensable under 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected atrial hypertension, have not been met.  
For example, a December 1998 report of VA examination noted 
the veteran to have two blood pressure readings, of 140/80, 
and 130/90.

A December 1998 report of outpatient treatment indicated the 
veteran's blood pressure to be 126/70.

A December 1998 VA general medical examination found the 
veteran's blood pressure to be 150/100.

A March 1999 report of outpatient treatment indicated the 
veteran's blood pressure to be 149/96.

A June 1999 report of outpatient treatment indicated the 
veteran's blood pressure to be 115/80.

A January 2000 report of outpatient treatment indicated the 
veteran's blood pressure to be 120/80.

A March 2000 report of outpatient treatment indicated the 
veteran's blood pressure to be 133/84.  Another March 2000 
report of outpatient treatment indicated the veteran's blood 
pressure to be 136/92.

An April 2000 report of outpatient treatment found the 
veteran's blood pressure to be 110/70.

A July 2000 report of outpatient treatment indicated the 
veteran's blood pressure to be 130/75.  

A September 2000 report of outpatient treatment indicated the 
veteran's blood pressure to be 136/84.  

An April 2002 report of outpatient treatment indicated the 
veteran's blood pressure to be 140/75.

A report of May 2006 VA examination noted blood pressure 
readings of 140/77, 138/75, and 140/73.

In order to warrant a higher evaluation, the evidence must 
show a diastolic pressure of predominantly 100 or more, or a 
systolic pressure of predominantly 160 or more, or to have a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  While the 
veteran does currently report taking medication for 
hypertension, there is no indication in the record of the 
veteran having a history of diastolic pressure of 
predominantly 100 or more, a current diastolic pressure of 
predominantly 100 or more, or a systolic pressure of 
predominantly 160 or more.  The veteran's diastolic pressure 
has, with one exception, been below 100 throughout the course 
of this appeal, and the veteran's systolic pressure has never 
reached 160.  As such, the Board finds that the preponderance 
of the evidence of record indicates that the criteria for a 
higher evaluation, for the veteran's service connected atrial 
hypertension, have not been met for any portion of the rating 
period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated as noncompensably disabling.

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable rating for his bilateral hearing 
loss.  He contends that a higher evaluation is warranted.  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected defective hearing under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  As noted above, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise, and the Secretary has done so.  However, 
these regulations have been considered in subsequent 
adjudications of the veteran's claim.  Furthermore, the Board 
has compared the previous versions of Table VI and Table VII, 
and the new versions of these tables.  There has been no 
discernable change.  Finally, the Board finds that the 
revisions made to 38 C.F.R. § 4.86 pertain to only 
exceptional patterns of hearing loss, and are not applicable 
to the veteran's claim.  Thus the Board does not find the 
changes to be substantive, and therefore discussion of the 
veteran's disability under both the old and the new codes is 
not necessary, and a lack of such discussion will result in 
no prejudice to the veteran.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006). 

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
veteran's service connected hearing loss have not been met.  
In this regard, reviewing the evidence of record, on the 
authorized audiological evaluation in December 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
31
30
30
30
35
LEFT
33
30
30
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The veteran was found to have a mild sensorineural hearing 
loss from 1000Hz to 4000Hz.  Excellent speech recognition 
ability and normal middle ear function were bilaterally 
observed.

Evaluating these test scores based on Tables VI and VII found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level I and his left ear hearing acuity is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a noncompensable evaluation.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:






HERTZ



Average
1000
2000
3000
4000
RIGHT
31
30
30
30
35
LEFT
30
30
30
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The veteran was found to have a mild sensorineural hearing 
loss from 1000 Hz to 4000 Hz, with excellent speech 
recognition ability in both ears and normal middle ear 
function.

Evaluating these test scores based on Tables VI and VII found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level I and his left ear hearing acuity is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, also warrants a noncompensable evaluation.

As noted above,  the assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule.  In this case, such 
mechanical application of the rating schedule shows that no 
more than a noncompensable rating would be warranted for the 
veteran's service connected hearing loss.  Thus the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for this claim for any 
portion of the rating period on appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Entitlement to an increased initial evaluation for granuloma 
of the left lung, currently evaluated as noncompensably 
disabling.

Throughout the rating period on appeal, the veteran's 
granuloma of the left lung is evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6820, 
for benign neoplasms of the respiratory system.  That code 
indicates that evaluations should be carried using an 
appropriate respiratory analogy.

As to codes under which the veteran could be rated, the 
General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 10 percent rating where the evidence shows 
Forced Vital Capacity (FVC) of 75- to 80-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.

Chronic Bronchitis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2006), which provides for a 10 percent 
evaluation where Forced Expiratory Volume in one second of 
(FEV-1) is 71 to 80 percent predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent predicted.

As noted above, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's granuloma of the left lung have not been met.  In 
this regard, the evidence of record fails to show any 
symptomatology related to this X-ray finding of a granuloma.

Reviewing the evidence of record, a VA examination report of 
December 1998 found that the veteran had a calcified left 
lung base granuloma.  The veteran was found to have no 
symptomatology related to this at that time, and was 
specifically noted to have no respiratory complaints.  A VA 
general medical examination from that time also noted that 
the veteran had free upper airways, and that his lungs were 
clear to auscultation and percussion.  A VA examination 
report of May 2006 also noted that the veteran had a 
calcified left lung granuloma, but found no residual 
symptomatology related to this.  As the veteran's granuloma 
of the left lung is asymptomatic, as demonstrated by the 
competent evidence of record, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran meets the criteria for a higher evaluation.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must all be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Entitlement to an increased initial evaluation for a left 
shoulder scar, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased initial evaluation for atrial 
hypertension, currently evaluated as noncompensably 
disabling, is denied.

Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated as noncompensably disabling, is 
denied.

Entitlement to an increased initial evaluation for a 
granuloma of the left lung, currently evaluated as 
noncompensably disabling, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


